[NUMBER]



AMENDED AND RESTATED
PROMISSORY NOTE
&
SECURITY



$[AMOUNT]



[DATE]





For value received, the undersigned maker (“Maker”), whose address is 420
Lexington Avenue, Suite 1718, New York, NY 10170, promises to pay to the order
of [LENDER’S NAME], “Lender”, whose address is [LENDER’S ADDRESS], the principal
sum of [AMOUNT] dollars ($[NUMERIC VALUE]) together with all interest accrued
from the date of execution of the Note at the rate of [PERCENT] percent
([NUMERIC VALUE] %) per annum upon the unpaid balance until maturity, payable in
U.S. Dollars at the Lender’s address set forth above, or at such other address
as Lender may designate. The maturity date of this note is [MATURITY DATE].

In the event that the note is not repaid by the maturity date, the note will
automatically convert to a Demand Note, and the principal sum and all accrued
interest will be payable in full upon ten (10) days notice of demand from the
lender.

If an event of default shall occur, neither the failure of the holder hereof
promptly to exercise its right to declare the outstanding principal and accrued
by unpaid interest hereunder to be immediately due and payable, nor the failure
to exercise any other right or remedy the holder may have for default, nor the
acceptance by the holder of late or partial payments shall constitute a waiver
of such rights in connections with any future default on the part of the
undersigned or any other person who may be liable hereunder.

This Note is to be construed and enforced according to the laws of the state of
[STATE].

This Note is secured by the Maker’s accounts receivable and Maker hereby grants
Lender a security interest, pari passu with other lenders, in all such accounts
receivable.

In order to perfect a security interest in the accounts receivable, Maker agrees
to execute and deliver to the Lender appropriate UCC-l financing statements.

Maker waives any right of exemption and waives presentment, protest and demand,
notice of protest, demand, and/or dishonor and nonpayment of this Note.

This note amends and restates Maker’s [NUMBER] [AMENDED AND RESTATED] Promissory
Note and Security Agreement, dated as of, [DATE] (the “old note”). This Note is
executed and delivered in substitution for, but not in satisfaction or, the Old
Note and shall not constitute a refinancing or novation of the obligations under
the Old Note.



Maker:



Fusion Telecommunications International, Inc.

 

 



By: _________________________________
Printed Name: [NAME], [TITLE]
Date: [DATE]

Page 1of 1